Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-24 in the reply filed on 10/18/2021 is acknowledged.

Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
at least one storage device for storing a customer account  in claim 1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
  Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system, independent claim 14 recites a method, and independent claim 24 recites a non-transitory computer-readable medium having stored computer readable instructions for a method of handling crypto-asset transactions, storing a customer account…receiving… an electronic transaction request including: a payment token corresponding to a payment identifier associated with the customer account, and a transaction amount in a fiat currency; determining current price data corresponding to a first crypto-asset and a second crypto-asset associated with the customer account, the current price data associated with the first crypto-asset and the second crypto-asset based on at least in part on respective cryptographic transaction information stored; associating the electronic transaction request with at least one data processing task for executing at least one crypto-asset transaction, the at least one crypto-asset transaction involving at least one of the first crypto-asset and the second crypto-asset; and when at least one crypto-asset confidence condition is satisfied based on the current price data of at least one of the first crypto-asset or the second crypto-asset, generating signals for providing… an indication that the electronic transaction request is authorized without waiting for confirmation of execution of the at least one crypto-asset transaction. 
The limitations of receiving a transaction request including token and amount, determining current price data corresponding to crypto-assets based on transaction information, associating the transaction request with a task for executing a transaction involving the crypto-assets, and, when a confidence condition is satisfied based on current price data of the crypto-assets, generating signals for providing transaction request authorization indication without waiting for confirmation of transaction, comprise an abstract idea of commercial or legal interactions, a method of organizing human activity. 
That is, other than reciting, from a payment processing system, at least one storage device, at least one processor, at least one storage device including executable instructions, in respective distributed ledgers, at respective pluralities of nodes, in respective distributed networks, via the payment processing system, 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a payment processing system, at least one storage device, at least one processor, at least one storage device including executable instructions, distributed ledgers, pluralities of nodes, distributed networks.  These elements are recited at a high level of generality (i.e., as a generic payment processing system for providing authorization indications, storage device including executable instructions, a processor, distributed ledger, nodes and network) such that the limitations reciting functions of the computer elements amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not apply the exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The independent claims are directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a payment processing system, at least one storage device including executable instructions, at least one processor, distributed ledger, pluralities of nodes, distributed networks, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 2-13 recite determining parameters for the at least one data processing task, the parameters identifying a quantity of at least one of the first crypto-asset and the second crypto-asset to be exchanged in the at least one crypto- asset transaction based on multicurrency optimization parameters; storing, in association with the customer account, a fiat cost value for each of the first crypto-asset and the second crypto-asset; and defining the parameters identifying the quantity of at least one of the first crypto-asset and the second crypto-asset based on an identification of a crypto-asset having a largest negative difference between the current price and the corresponding fiat cost value;  wherein the a crypto-asset confidence condition is satisfied when a crypto-asset identified in the data processing task is associated with a private key stored; wherein the private key is stored in association with the customer account; and generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task including: using the private key corresponding to a quantity of the first crypto-asset to be transferred and a first public key associated with a first pool account, the first pool account associated with the first crypto-asset, generating signals for initiating a cryptographic transfer of the quantity of the first crypto-asset to the first pool account; generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task includes updating an internal system ledger to decrement a quantity of the first crypto-asset associated with the customer account by a quantity to be transferred, and incrementing a quantity of first crypto-asset associated with a pool account by the quantity to be transferred; generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task including: using the private key corresponding to a quantity of the first crypto-asset to be transferred, generating signals for initiating a cryptographic transfer of the quantity of the first crypto-asset for at least the transaction amount in the fiat currency; the at least one crypto-asset confidence condition includes a condition that a product of a quantity of the first crypto-asset associated with the customer account and the current price data is greater than a threshold value based on the transaction amount; the threshold value is based on a margin value associated with the customer account; the multicurrency optimization parameters define a customer-specified availability of the first or the second crypto-asset to be transferred; the multicurrency optimization parameters define priority values of the first or the second crypto-asset to be transferred, the priority values defining a priority sequence in which the first and the second crypto-assets are to be selected for transferred; identifying a quantity of first crypto-asset and a quantity of the second crypto-asset to offset a positive difference between the current price and the corresponding fiat cost value associated with the first crypto-asset by a negative difference between the current price and the corresponding fiat cost value associated with the second crypto-asset; upon determining that a recipient account associated with the electronic transaction is configured to handle the first crypto-asset; generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task includes updating an internal system ledger to decrement a quantity of the first crypto-asset associated with the customer account by a quantity to be transferred, and incrementing a quantity of first crypto-asset associated with the recipient account by the quantity to be transferred.
These limitations serve only to further describe the implemented abstract idea. Furthermore, the recitation of the apparatus amounts to no more than mere instructions to apply the abstract idea using a generic component, and does not integrate the abstract idea into a practical application.  The additional elements of instructions which when executed by the at least one processor configure the system, at least one storage device, distributed ledger, are 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial or legal interaction; specifically, receiving a transaction request including token and amount, determining current price data corresponding to crypto-assets based on transaction information, associating the transaction request with a task for executing a transaction involving the crypto-assets, and, when a confidence condition is satisfied based on current price data of the crypto-assets, generating signals for providing transaction request authorization indication without waiting for confirmation of transaction.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-24 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1-13, claim 1 recites, “…at least one storage device for storing a customer account…”  This limitation has been interpreted as invoking 35 USC 112 (f) as discussed above.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely invokes the concept of a storage device for storing without supplying any of the necessary structure to adequately describe the manner in which the storing function is to be performed. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).  Dependent claims 2-13 inherit the same deficiency and are rejected for the same reason.

With regard to claims 3 and 16, 22, the claims recite, “…defining the parameters identifying the quantity of at least one of the first crypto-asset and the second crypto-asset based on an identification of a crypto-asset having a largest negative difference between the current price and the corresponding fiat cost value.” (Emphasis added.)  The term “largest negative difference” indicates a relative term, in which one value is greater than another, resulting in a 
With regard to claims 4 and 17, the claims recite, “…wherein the a crypto-asset confidence condition is satisfied…” (Emphasis added.)  The use of both determiners ‘the’ and ‘a’ renders the claims unclear.  Dependent claims 5-7, 13, 18, 20 and 23 inherit the same deficiency and are rejected for the same reason.
With regard to claim 14, the claim recites, “…receiving from a payment processing system an electronic transaction request including: a payment token corresponding to a payment identifier associated with the customer account…” (Emphasis added.)  There is insufficient antecedent basis for the customer account in the claims.  Dependent claims 15-23 inherit the same deficiency and are rejected for the same reason.
With regard to claim 16, the claim recites, “…The method of claim 15, wherein the instructions which when executed by the at least one processor configure the system for…” (Emphasis added.)  There is insufficient antecedent basis for the instructions and the processor in the claims.  Dependent claim 19 inherits the same deficiency and is rejected for the same reason.
With regard to claim 17, the claim recites, “…a private key stored in the at least one storage device.”  (Emphasis added.)  There is insufficient antecedent basis for the at least one storage device in the claims. Dependent claims 18, 20, 23 inherit the same deficiency and are rejected for the same reason. 
With regard to claim 18, the claim recites, “…wherein the instructions which when executed by the at least one processor configure the system…” (Emphasis added.) There is insufficient antecedent basis for the instructions and the processor in the claims.  
With regard to claim 20 and 22, the claims recite, “…wherein the instructions which when executed by the at least one processor configure the system…” (Emphasis added.) There is insufficient antecedent basis for the instructions and the processor in the claims.  
With regard to claim 23, the claim recites, “wherein the instructions which when executed by the at least one processor configure the system…” (Emphasis added.) There is insufficient antecedent basis for the instructions and the processor in the claims.   


 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 

Claims 1-6, 8-19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US Publication 2015/0262140), in view of Forzley (US Publication 2017/0140371).
 With regard to claims 1, 14 and 24, Armstrong discloses A system for handling crypto-asset transactions ([127]-[129], “…a network environment 136 that, in addition to the first host computer system 14, includes a customer computer system 138 and a merchant computer system 140…”;  and Figures 54, 55), the system comprising: at least one storage device for storing a customer account ([128], “…merchant, and customer and host wallets 158, 160 and 162…’; Figure 54); and at least one processor (Figure 54, #154) communicably coupled to the at least one storage device, the at least one storage device including executable instructions which when executed by the at least one processor configure the system for ([16], “…a computer readable medium connected to the processor, a data store on the computer readable medium and a set of instructions on the computer readable medium that are executable by the processor.”);
 receiving from a payment processing system an electronic transaction request ([129], “…When the user selects the button "Pay with bitcoin" the merchant computer system 140, at 166, transmits an API call to the first host computer system 14. The API call includes a request for payment…”; where the merchant computer is broadly interpreted as a payment processing system) 
including: a payment token corresponding to a payment identifier associated with the customer account, and a transaction amount in a fiat currency ([129], “…The request for payment includes an amount in a currency, in the present example $14.00, an order name (usually a number), order descriptions (usually items in the checkout cart in a single line-item entry 
determining current price data corresponding to a first crypto-asset …associated with the customer account, the current price data associated with the first crypto-asset …([135], “…The first host computer system 14 also creates a bitcoin price based on the price in local currency and displays the bitcoin price within the landing page/iFrame or modal window 184 within the browser 148. The graph illustrates a fluctuating bitcoin to dollar exchange rate…”; Figure 55);
 associating the electronic transaction request with at least one data processing task for executing at least one crypto-asset transaction, the at least one crypto-asset transaction involving at least one of the first crypto-asset ([136], “…The first host computer system 14 receives and at 192 detects the send instruction. The customer may for example request to send bitcoin from the customer wallet 160 or via another path as hereinbefore described. The first host computer system 14 responds to the send instruction to transmit an order status message that includes the reference code for the transaction to the merchant computer system 140. The ; and
when at least one crypto-asset confidence condition is satisfied based on the current price data of at least one of the first crypto-asset ( [135], “…The customer may not wish to immediately send the bitcoin, but may do so at any time before the price resets at minute 10 and the exchange rate remains locked in and the bitcoin price thus remains unchanged at 0.02 BTC during that time…”; where confidence condition is broadly interpreted as the user send response being received before the time-out period has expired), generating signals for providing, via the payment processing system, an indication that the electronic transaction request is authorized ([140], “…In the present example, the customer uses their customer wallet 160 to transfer funds in the form of bitcoin from the customer wallet 160 to the merchant wallet 158…”, [129], “…The API call includes a request for payment. The request for payment includes an amount in a currency, in the present example $14.00, an order name (usually a number), order descriptions (usually items in the checkout cart in a single line-item entry separated by commas), and a success 
Armstrong discloses a payment requiring an exchange from fiat (USD) to a first crypto-asset (bitcoin) but does not specifically disclose a second crypto-asset.  However, Forzley discloses a first and second crypto-asset and determining current price data corresponding to a first crypto-asset and a second crypto-asset, the at least one crypto-asset transaction involving at least one of the first crypto-asset and the second crypto-asset, confidence condition is satisfied based on the current price data of at least one of the first crypto-asset or the second crypto-asset ([23]-[26], [28], “…Though the embodiment above describes currency exchanges between crypto-currency and fiat-currencies the same embodiment can be used to exchange between crypto-currencies and between two fiat-currencies or any two similar or dissimilar assets.”).  Armstrong discloses converting currencies based on a conversion rate as discussed above, but does not specifically disclose the rate is based on at least in part on respective cryptographic transaction information stored in respective distributed ledgers at respective pluralities of nodes in respective distributed networks.  However, Forzley discloses a rate based on at least in part on respective cryptographic transaction information stored in respective distributed ledgers at respective pluralities of nodes in respective distributed networks ([5].”… At any point in time, there is a global exchange rate between currencies that is decided by the large global exchanges or payment processors…,” where the exchanges are broadly interpreted to represent transactions recorded in respective distributed ledgers).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined 
  Armstrong discloses generating signals for providing, via the payment processing system, an indication that the electronic transaction request is authorized as discussed above ([140, [129]), but does not specifically disclose that such generating is performed without waiting for confirmation of execution of the at least one crypto-asset transaction in the respective distributed ledger.  However, Forzley discloses without waiting for confirmation of execution of the at least one crypto-asset transaction in the respective distributed ledger ([29], “…This crypto-currency financial transaction illustrates the transfer of funds from a payer 201 in one country to a payee 213 in the same or another country using crypto-currency as a transport mechanism where the presence of sufficient reserve funds allows for a payment to a payee to be made before other currency exchanges have completed or been confirmed.”)
With regard to the further limitations of claim 24, Armstrong discloses A non-transitory, computer-readable medium or media having stored thereon, computer readable instructions which when executed by at least one processor configured the at least one processor for performing the method ([18]).

With regard to claims 2 and 15, Armstrong, in view of Forzley disclose the limitations of claims 1 and 14 as discussed above.  Forzley further discloses determining parameters for the at least one data processing task ([23], “…A variety of criteria may be used but common ones include the bid and ask price of the currency as is commonly used today. Other criteria may include the maximum number of transactions in during a day, month, or other time period, minimum or maximum currency amount per transaction or during a time period. Criteria may be to use only fiat-currencies, crypto-currencies, or it may be allowable to use a combination of the two…”; [24]-[25]), the parameters identifying a quantity of at least one of the first crypto-asset and the second crypto-asset to be exchanged in the at least one crypto- asset transaction based on multicurrency optimization parameters ([26]-[28]). 

With regard to claims 3 and 16, Armstrong, in view of Forzley disclose the limitations of claims 2 and 15 as discussed above.  Forzley further discloses storing, in association with the customer account in the at least one storage device, a fiat cost value for each of the first crypto-asset and the second crypto-asset ([26], “…In this type of transaction, a payer in a first country initiates a transfer using their home country fiat-currency 102 and specifying the payee's deposit destination information 103 such as a bank account and routing information. The payment processor will then convert the fiat-currency amount to an equivalent crypto-currency amount 107. Next the crypto-currency will be transferred to the payee's country using crypto-currency infrastructure as a transport mechanism. Finally, the crypto-currency is converted to a second fiat-currency 109, that is payee's home country fiat-currency, and paid to the payee…”, where ; 
and defining the parameters identifying the quantity of at least one of the first crypto-asset and the second crypto-asset based on an identification of a crypto-asset having a largest negative difference between the current price and the corresponding fiat cost value ([22], “…the module gathers dynamically changing cost and criteria input in real time from a variety of exchanges in order to choose an optimal rail for the transaction.”; [40], “…The payment processor will evaluate the transaction data and its associated criteria as well as criteria supplied by the sender and the receiver. The payment processor will determine the optimal rail for the transaction given the criteria.”, where ‘optimal’ is interpreted as comprising the most favorable exchange rate (largest negative difference between price and value)).

With regard to claims 4 and 17, Armstrong, in view of Forzley disclose the limitations of claims 1 and 14 as discussed above.  Armstrong further discloses crypto-asset confidence condition is satisfied when a crypto-asset identified in the data processing task is associated with a private key stored in the at least one storage device ([133], “…The landing page, iFrame or modal window 184 presents checkout options to the customer, including to pay with the customer wallet 160…”; [140]; [6], “…To send bitcoin sent to an address, a user broadcasts a payment message that is digitally signed with the associated private key.”; [8], “…Host computer systems reside at various nodes and may host accounts or "wallets" that allow users to make and accept payments using bitcoin. The wallet stores the public key of the Bitcoin address and its associated private key.”).

With regard to claims 5 and 18, Armstrong, in view of Forzley disclose the limitations of claims 4 and 17 as discussed above.  Armstrong further discloses the private key is stored in association with the customer account ([6], [8]); and wherein the instructions which when executed by the at least one processor configure the system for: generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task including: using the private key corresponding to a quantity of the first crypto-asset to be transferred and a first public key associated with a first pool account ([6], [8], [134], [138]); the first pool account associated with the first crypto-asset, generating signals for initiating a cryptographic transfer of the quantity of the first crypto-asset to the first pool account ([134], “…the first host computer system 14 automatically generates a bitcoin address 186 specifically for the customer's order within the merchant wallet 158.”, where the public key corresponds to the address; [138], “…When the bitcoin reaches the bitcoin address 186, the first host computer system 14, at 196, immediately purchases the bitcoin from the merchant wallet 158, resulting in a transfer of the bitcoin from the merchant wallet 158 to the host wallet 162.”, where host wallet is interpreted as pool account).

 With regard to claims 6 and 19 Armstrong, in view of Forzley disclose the limitations of claims 4 and 16 as discussed above.  Armstrong further discloses generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task includes updating an internal system ledger to decrement a quantity of the first crypto-asset associated with the customer account by a quantity to be transferred, and incrementing a quantity of first crypto-asset associated with a pool account by the quantity to be transferred ([140], “…In the present example, the customer uses their customer wallet 160 to transfer funds in the form of bitcoin from the customer wallet 160 to the merchant wallet 158 and the funds are then transferred in the form of bitcoin from the merchant wallet 158 to the host wallet 162. In another embodiment, the merchant wallet 158 can be bypassed such that the customer transfers funds in the form of bitcoin from the customer wallet 160 directly into the host wallet 162…,” where the host wallet is interpreted as the pool account; see also Figure 72 and [208]).

With regard to claims 8 and 21 Armstrong, in view of Forzley disclose the limitations of claims 1 and 14 as discussed above.  Forzley further discloses the at least one crypto-asset confidence condition includes a condition that a product of a quantity of the first crypto-asset associated with the customer account and the current price data is greater than a threshold value based on the transaction amount ([23], “…Other criteria may include the maximum number of transactions in during a day, month, or other time period, minimum or maximum currency amount per transaction or during a time period.”, where the ‘quantity’ associated with the account is interpreted as the quantity associated with the account that is to be transferred/converted, the recited product of quantity and price comprises the total amount,  and the minimum or maximum values are interpreted as the threshold amounts.)

With regard to claim 9, Armstrong, in view of Forzley disclose the limitations of claim 8 as discussed above.  Forzley further discloses the threshold value is based on a margin value associated with the customer account ([23], where the minimum/maximum values are interpreted as threshold values, as noted above, and are further interpreted to comprise limits available within the customer’s account; see, for example, [37], where criteria may apply to receivers who have overdue payments due to the sender)).

With regard to claim 10, Armstrong, in view of Forzley disclose the limitations of claim 2 as discussed above.  Forzley further discloses the multicurrency optimization parameters define a customer-specified availability of the first or the second crypto-asset to be transferred ([40], “…the payment processor will evaluate the transaction data and its associated criteria as well as criteria supplied by the sender and the receiver...,” where the sender’s criteria define the ‘customer-specified’ availability of assets for transfer).

With regard to claim 11, Armstrong, in view of Forzley disclose the limitations of claim 2 as discussed above.  Forzley further discloses wherein the multicurrency optimization parameters define priority values of the first or the second crypto-asset to be transferred, the priority values defining a priority sequence in which the first and the second crypto-assets are to be selected for transferred ([40], “…The payment processor will determine the optimal rail for the transaction given the criteria. The payment processor may also determine redundant or back-up rails that could also be used to complete the transaction. These redundant rails may have the same cost, or the same overall cost but may have higher scores or lower costs in different criteria from the primary rail. The payment processor may have criteria to decide when to use a redundant rail or may give the choice to the sender or the receiver.”; [26], “…These steps are typically performed 

With regard to claims 12 and 22, Armstrong, in view of Forzley disclose the limitations of claim 2 as discussed above.  Forzley further discloses identifying a quantity of first crypto-asset and a quantity of the second crypto-asset to offset a positive difference between the current price and the corresponding fiat cost value associated with the first crypto-asset by a negative difference between the current price and the corresponding fiat cost value associated with the second crypto-asset ([22], “…The module gathers dynamically changing cost and criteria input in real time from a variety of exchanges in order to choose an optimal rail for the transaction.”; [40], “…The payment processor will evaluate the transaction data and its associated criteria as well as criteria supplied by the sender and the receiver. The payment processor will determine the optimal rail for the transaction given the criteria. The payment processor may also determine redundant or back-up rails that could also be used to complete the transaction. These redundant rails may have the same cost…”; where the ‘optimal’ rail is interpreted to have the lowest cost and therefore the best possible offset of price and value (‘negative difference’) for the selected crypto-assets and sequence of exchange).

With regard to claims 13 and 23, Armstrong, in view of Forzley disclose the limitations of claim 4 as discussed above.  Forzley further discloses upon determining that a recipient account associated with the electronic transaction is configured to handle the first crypto-asset ([39], “…The receiver 503 may receive payout in the fiat-currency of their choice using a local bank 511 
Armstrong further discloses generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task includes updating an internal system ledger to decrement a quantity of the first crypto-asset associated with the customer account by a quantity to be transferred, and incrementing a quantity of first crypto-asset associated with the recipient account by the quantity to be transferred ([219], “…the clearing module 614 updates user A within the exchange database 612 by adding 2 bitcoin and subtracting $10 from user A. At 9b, the clearing module 614 updates user C by subtracting 2 bitcoin from and adding $10 to user C. The clearing module 614 makes the updates directly to the exchange database 612…”; [220], Figure 71, 73a-e)


Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US Publication 2015/0262140), in view of Forzley (US Publication 2017/0140371), in further view of Minor (US Publication 2015/0332256).
With regard to claims 7 and 20 Armstrong, in view of Forzley disclose the limitations of claims 4 and 17 as discussed above.  Armstrong further discloses transferring funds (which can be from crypto-asset to fiat) to host (pool) account and later performing transfer to bank, but does not specifically disclose initiating a transfer on the distributed ledger.  However, Minor discloses a transfer of cryptocurrency from within a reserve to a destination address outside the generating the at least one data processing task for executing the at least one crypto-asset transaction, the at least one data processing task including: using the private key corresponding to a quantity of the first crypto-asset to be transferred, generating signals for initiating a cryptographic transfer of the quantity of the first crypto-asset for at least the transaction amount in the fiat currency on the distributed ledger ( [100], “…The transaction is then registered on the public blockchain 708 for the cryptocurrency, which will show the cryptocurrency coming from the system 700 and being sent to the destination address 703.”, Figures 7, 8; where Armstrong discloses the use of the private key as noted above ([6], [8]) as well as conversion between crypto-asset and fiat, as discussed above ([135] and Figure 55).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for transactions enabling crypto-asset conversions as disclosed by Armstrong, as modified by multi-asset exchange and determining exchange rates based on published transactions from exchanges as disclosed by Forzley with the further modification of broadcasting transactions to the distribute ledger as disclosed by Minor, because such a method would accommodate transfers to users who were not members of the reserve system, therefore increasing user satisfaction (see Minor, [100], [101]).



Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Rooyen (US Publication 2015/0324764)

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685